SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Southern District of New York, and was argued by counsel.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the appeal be and it hereby is dismissed as moot, in light of our affirmance today of the final judgment dismissing the action, see John Gil Construction, Inc. v. Riverso, No. 00-7603, 7 Fed.Appx. 134. See, e.g., North Carolina v. Rice, 404 U.S. 244, 246, 92 S.Ct. 402, 30 L.Ed.2d 413 (1971) (per curiam) (“[Fjederal courts are without power to decide questions that cannot affect the rights of litigants in the case before them”); Fox v. Board of Trustees of the State University of New York, 42 F.3d 135, 140 (2d Cir.1994), cert. denied, 515 U.S. 1169, 115 S.Ct. 2634, 132 L.Ed.2d 873 (1995).